Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements filed 12/10/2020, 3/18/2021 have been fully considered and are attached hereto.

Double Patenting
After careful consideration, no double patenting is believed to exist between the claims in US 10,123,461 and the present application.
After careful consideration, no double patenting is believed to exist between the claims in US 10,888,029 and the present application.
Both references are cited on the attached 892.

Allowable Subject Matter
Claims 2-21 are allowed.
The following is an examiner’s statement of reasons for allowance:

With respect to claims 2-11, the allowability resides in the overall structure of the device as recited in independent claim 2 and at least in part because claim 2 recites, “each bay comprising an open back side in direct airflow communication with a warm air aisle arranged adjacent a back end of the server rack frame assembly”.


While Ramey et al., Carlson et al., and Flax (all cited on the IDS filed 12/10/2020) teach many of the limitations of claim 2 as per the previous rejection to claim 21 on pages 3-4 of the final office action dated 6/2/2020 in US 16/150,842 (Parent application), none of the aforementioned references, nor any other art of record – either alone or in combination – teach or suggest the above mentioned limitations of claim 2.

With respect to claims 12-21, the allowability resides in the overall structure of the device as recited in independent claim 12 and at least in part because claim 12 recites, “each bay comprising an open back side in direct airflow communication with a warm air aisle arranged adjacent a back end of the server rack frame assembly”.
The aforementioned limitations in combination with all remaining limitations of claim 12 are believed to render said claim 12 and all claims dependent therefrom patentable over the art of record.

While Ramey et al., Carlson et al., and Flax (all cited on the IDS filed 12/10/2020) teach many of the limitations of claim 12 as per the previous rejection to claim 30 on pages 5-6 of the final office action dated 6/2/2020 in US 16/150,842 (Parent application), none of the aforementioned references, nor any other art of record – either alone or in combination – teach or suggest the above mentioned limitations of claim 12.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY M PAPE whose telephone number is (571)272-2201. The examiner can normally be reached M-F: 9am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/ZACHARY PAPE/Primary Examiner, Art Unit 2835